In the absence of an order by the Appellate Division or by this court granting the appellants leave to appeal, we may not review the order of the Appellate Division dated June 14, 1948, which affirmed unanimously the order of Special Term where — in accord with the direction contained in the prior intermediate order of the Appellate Division dated June 24, 1947 — certain issues of fact were tried and determined. (Civ. Prac. Act, § 588, subd. 2; § 589, subd. 2, cls. [a], [b].)
The appeal should be dismissed with costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE and FULD, JJ., concur.
Appeal dismissed. *Page 871